Exhibit 10.1

EXECUTION VERSION

$300,000,000

ENVESTNET, INC.

1.75% Convertible Notes due 2023

 

 

Purchase Agreement

May 22, 2018

Goldman Sachs & Co. LLC

J.P. Morgan Securities LLC

Morgan Stanley & Co. LLC

As representatives (the “Representatives”) of the several Purchasers

named in Schedule I hereto,

c/o Goldman Sachs & Co. LLC

200 West Street,

New York, New York 10282-2198

Ladies and Gentlemen:

Envestnet, Inc., a Delaware corporation (the “Company”), proposes, subject to
the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to the entities named in Schedule I hereto (the “Purchasers”),
for whom you (the “Representatives”) are acting as representatives, an aggregate
of $300,000,000 principal amount of its 1.75% Convertible Notes due 2023,
convertible into the common stock, par value $0.005 per share (the “Stock”), of
the Company (the “Firm Notes”) and, at the election of the Purchasers, up to an
aggregate of $45,000,000 additional principal amount of the Company’s 1.75%
Convertible Notes due 2023 (the “Optional Notes”). The Firm Notes and the
Optional Notes that the Purchasers elect to purchase pursuant to Section 2
hereof are herein collectively called the “Notes.” The Company’s obligations
under the Notes will be fully and unconditionally guaranteed (the “Guarantee”)
on an unsecured basis by Envestnet Asset Management, Inc., a Delaware
corporation (the “Guarantor”), and a wholly-owned subsidiary of the Company. The
Notes and the Guarantee are collectively referred to herein as the “Securities.”
The Notes and the Guarantee are to be issued pursuant to an indenture to be
dated as of May 25, 2018 (the “Indenture”), by and among the Company, the
Guarantor and U.S. Bank National Association, as trustee (the “Trustee”).

The sale of the Securities to the Purchasers will be made without registration
of the Securities or the Stock issuable upon conversion thereof under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
exemptions from the registration requirements of the Securities Act. You have
advised the Company that the Purchasers will offer and sell the Securities
purchased by them hereunder in accordance with Section 6 hereof as soon as you
deem advisable.



--------------------------------------------------------------------------------

In connection with the offering of the Securities, the Company has prepared a
preliminary offering memorandum, dated May 21, 2018 (the “Preliminary Offering
Memorandum”). Promptly after the execution of this Agreement, the Company will
prepare and deliver to the Purchasers an offering memorandum (the “Offering
Memorandum”) relating to the offering of the Securities which will consist of
the information in the Preliminary Offering Memorandum with such changes therein
as are required to reflect the information set forth in Schedule III hereto.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package (as defined in Section 1(b)) or the Offering Memorandum (or to any
information “contained,” “included” or “stated” (or other references of like
import) in the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum) shall be deemed to refer to and include all
documents filed with the U.S. Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to the date
of the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, as the case may be, and incorporated by reference therein;
and reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum, as the case may be, as amended or
supplemented, as of any specified date, shall be deemed to include (i) any
documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the Exchange Act after the date of the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, as the case may be, and
prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(e)) furnished by the Company or the Guarantor prior to the
completion of the distribution of the Securities.

 

1. The Company and the Guarantor, jointly and severally, represent and warrant
to, and agrees with, each of the Purchasers that:

 

  (a) The Preliminary Offering Memorandum or the Offering Memorandum and any
amendments or supplements thereto did not and will not, as of their respective
dates, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with the Purchasers’
Information (as defined in Section 9(a));

 

  (b)

For the purposes of this Agreement, the “Applicable Time” is 8:00 p.m. (New York
City time) on the date of this Agreement. The Preliminary Offering Memorandum,
as supplemented by the information set forth in Schedule III hereto, taken
together (collectively, the “Pricing Disclosure Package”), as of the Applicable
Time, did not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
Company Supplemental Disclosure Document (as defined in Section 6(a) and listed
on Schedule II(a) hereto) did not, as of its date of issue, conflict with the
information contained in the Preliminary Offering Memorandum or the Offering
Memorandum and each Company Supplemental Disclosure Document, as supplemented by
and taken together with the Pricing Disclosure Package as of the Applicable
Time, did not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however that this representation and warranty shall not apply to

 

2



--------------------------------------------------------------------------------

  statements or omissions made in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or in a Company Supplemental Disclosure Document, in
each case in reliance upon and in conformity with the Purchasers’ Information;

 

  (c) The documents incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum, when they were filed with the Commission, conformed
in all material respects to the requirements of the Exchange Act, and the rules
and regulations of the Commission thereunder, and none of such incorporated
documents contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

  (d) Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package any material loss or interference
with its business, direct or contingent, including from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as
described or contemplated in the Pricing Disclosure Package; and, since the
respective dates as of which information is given in the Pricing Disclosure
Package, (i) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction; (ii) the Company has not purchased any of its outstanding capital
stock, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock (iii) there has not been any change in the capital
stock, short-term debt or long-term debt of the Company or any of its
subsidiaries, taken as a whole, other than, in the case of clauses (i), (ii) and
(iii), changes described or contemplated in the Pricing Disclosure Package; and
(iv) there has not been any material adverse change in the condition, financial
or otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”);

 

  (e) The Company and its subsidiaries have good and marketable title to all
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Pricing Disclosure Package or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Company and its subsidiaries, in each case except as
described in the Pricing Disclosure Package;

 

  (f)

The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and

 

3



--------------------------------------------------------------------------------

  conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; there are
no costs or liabilities associated with Environmental Laws (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

  (g) The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and corporate authority to own its properties and conduct its
business as described in the Pricing Disclosure Package, and (ii) has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except in the case of clause (ii), where the failure to be so qualified or in
good standing would not have a Material Adverse Effect; and each subsidiary of
the Company (including the Guarantor) (x) has been duly incorporated or formed,
as the case may be, and is validly existing as a corporation or limited
liability company, as applicable, in good standing under the laws of its
jurisdiction of incorporation or formation, with the company power and authority
to own its properties and conduct its business as described in the Pricing
Disclosure Package, and (y) has been duly qualified as a foreign corporation or
limited liability company for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
in the case of clause (y), where the failure to be so qualified or in good
standing would not have a Material Adverse Effect;

 

  (h) The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package under the captions “Capitalization” and “Description of
Capital Stock” and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable
and conform in all material respects to the description of the Stock contained
in the Pricing Disclosure Package under the captions “Capitalization” and
“Description of Capital Stock”; and all of the issued shares of capital stock of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and (except for directors’ qualifying shares) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims;

 

  (i)

The execution and delivery of this Agreement, the Indenture, the Notes and the
Guarantee by the Company and the Guarantor, as applicable, the performance by
the Company and the Guarantor of their respective obligations under this
Agreement, the Indenture, the Notes and the Guarantee, as applicable, and the
consummation of the transactions herein and therein contemplated (A) will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or

 

4



--------------------------------------------------------------------------------

  instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, except
for any such conflicts, breaches, violations or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (B) will not violate any of the provisions of the Certificate of
Incorporation or Bylaws of the Company, the Certificate of Incorporation or
Bylaws of the Guarantor or the organizational documents of any other subsidiary
of the Company, (C) will not violate any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties, except for
any such violations that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect and (D) will not require any
consent, approval, authorization, order, registration or qualification of or
with any court, governmental agency or body or third party, except for such
consents, approvals, authorizations, orders, registrations or qualifications as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Securities by the Underwriters;

 

  (j) Neither the Company nor any of its subsidiaries is (A) in violation of its
Certificate of Incorporation, Bylaws or other organizational documents or (B) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, except in the case of clause
(B), to the extent that such default would not have a Material Adverse Effect;

 

  (k) The statements set forth (A) in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Description of Capital Stock,” insofar as
they purport to constitute a summary of the terms of the Stock, (B) in the
Pricing Disclosure Package and the Offering Memorandum under the caption
“Description of the Notes,” insofar as they purport to constitute a summary of
the terms of the Securities or the Indenture, and (C) in the Pricing Disclosure
Package and the Offering Memorandum under the captions “Material United States
Federal Tax Considerations” and “Plan of Distribution,” and in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2017 under the
caption “Item 1. Business—Regulation,” insofar as they purport to describe the
provisions of the laws, matters and documents referred to therein, fairly
summarize in all material respects such terms, laws, matters and documents;

 

  (l)

Other than as set forth in the Pricing Disclosure Package, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or of which any property or assets of the Company or any of its
subsidiaries is the subject which (A) if determined adversely to the Company or
any of its subsidiaries or any officer or director, would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect or materially
adversely affect the power or ability of the Company to perform its obligations
under this Agreement or to consummate the transactions contemplated by the
Pricing Disclosure Package or (B) would be required by the Securities Act to be
described in a registration statement on Form S-1 to be filed

 

5



--------------------------------------------------------------------------------

  with the Commission if the offer and sale of the Securities contemplated
hereunder were made pursuant to such registration statement that have not been
described in each of the Pricing Disclosure Package and the Offering Memorandum;
and, to the Company’s and the Guarantor’s knowledge, no such proceedings are
threatened by governmental authorities or threatened by others;

 

  (m) Each of the Company and the Guarantor is not and, after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof, will not be required to register as an “investment company” under the
Investment Company Act of 1940, as amended (the “Investment Company Act”);

 

  (n) KPMG LLP, who have audited certain financial statements of the Company and
its subsidiaries, are independent certified public accountants with respect to
the Company under the Securities Act and the rules and regulations of the
Commission thereunder and the Public Company Accounting Oversight Board (United
States);

 

  (o) KPMG LLP, who have audited certain financial statements of Folio Dynamics
Holdings, Inc. (“Folio Dynamics”) and its subsidiaries, and delivered their
report with respect to the audited consolidated financial statements of Folio
Dynamics incorporated by reference in the Pricing Disclosure Package, were, at
all times relevant to such audits, independent certified public accountants with
respect to Folio Dynamics under Rule 101 of the Code of Professional Conduct of
the American Institute of Certified Public Accountants, and its rulings and
interpretations as of the date of such report;

 

  (p) The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
the Company’s principal executive officer and principal financial officer, or
under their supervision, to provide reasonable assurance (i) regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles in the United States (“GAAP”) and the Commission’s rules and
guidelines applicable thereto and (ii) that the interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto; and except as disclosed in
the Pricing Disclosure Package, the Company’s internal control over financial
reporting is effective and the Company is not aware of any material weaknesses
in its internal control over financial reporting;

 

  (q) Since the date of the latest audited financial statements included in the
Pricing Disclosure Package, there has been no change in the Company’s internal
control over financial reporting that has materially and adversely affected, or
is reasonably likely to materially and adversely affect, the Company’s internal
control over financial reporting;

 

  (r)

The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure

 

6



--------------------------------------------------------------------------------

  that material information relating to the Company and its subsidiaries is made
known to the Company’s principal executive officer and principal financial
officer by others within those entities; and such disclosure controls and
procedures are effective;

 

  (s) This Agreement has been duly authorized, executed and delivered by the
Company and the Guarantor;

 

  (t) The Indenture has been duly authorized by the Company and the Guarantor
and, at the First Time of Delivery (as defined in Section 4(a) hereof), will
have been duly executed and delivered by the Company and the Guarantor and will
constitute a valid and binding agreement of the Company and the Guarantor,
enforceable against the Company and the Guarantor in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law);

 

  (u) The Notes have been duly authorized by the Company and, at the Time of
Delivery of the Notes, will have been duly executed by the Company and, when
authenticated, issued and delivered in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor as provided in this
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law), and will be in the form contemplated by, and entitled to the benefits of,
the Indenture;

 

  (v) The Guarantee has been duly authorized by the Guarantor and, when the
Notes have been duly executed, authenticated, issued and delivered in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefor as provided in this Agreement, will constitute valid and binding
obligations of the Guarantor, enforceable against the Guarantor in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture;

 

  (w) The shares of Stock issuable upon conversion of the Securities have been
duly authorized and reserved for issuance upon such conversion by all necessary
corporate action and such shares, when issued upon such conversion, will be
validly issued and will be fully paid and non-assessable; no holder of such
shares will be subject to personal liability by reason of being such a holder;
and the issuance of such shares upon such conversion will not be subject to the
preemptive or other similar rights of any securityholder of the Company;

 

7



--------------------------------------------------------------------------------

  (x) Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s or the Guarantor’s
knowledge, any agent or representative of the Company or of any of its
subsidiaries or affiliates, has taken any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and the
Company and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws, including, without limitation,
the U.S. Foreign Corrupt Practices Act of 1977, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws;

 

  (y) The Company and its subsidiaries own or possess, or can acquire on
commercially reasonable terms, adequate rights to use all material patents,
patent rights, licenses, inventions, copyrights, know how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names and
other intellectual property rights, moral rights and other rights (collectively,
“Intellectual Property Rights”) used or employed by them in connection with, or
necessary for the conduct of, the business now operated by them;

 

  (z) (A) There are no rights of third parties to any of the Intellectual
Property Rights owned by the Company or its subsidiaries (other than
Intellectual Property Rights licensed or granted by the Company in the ordinary
course of its business); (B) there is no infringement, misappropriation, breach,
default or other violation (1) by the Company or its subsidiaries of any of the
Intellectual Property Rights of third parties or (2) to the Company’ knowledge,
by third parties of any of the Intellectual Property Rights of the Company or
its subsidiaries; and (C) there is no pending, or to the Company’s knowledge,
threatened action, suit, proceeding or claim by others (1) challenging the
Company’s or any subsidiary’s rights in or to, or the validity, enforceability
or scope of, any of their Intellectual Property Rights, or (2) that the Company
or any subsidiary infringes, misappropriates or otherwise violates or conflicts
with any Intellectual Property Rights of others, except in each case covered by
clauses (A), (B) and (C) such as would not, if determined adversely to the
Company or any of its subsidiaries, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

 

  (aa)

The financial statements, including the notes thereto, and the supporting
schedules included in the Pricing Disclosure Package present fairly, in all
material respects, the financial position at the dates indicated and the results
of operations and cash flows for the periods indicated of the Company and its
consolidated subsidiaries, or Folio Dynamics and its consolidated subsidiaries,
as the case may be; except as otherwise

 

8



--------------------------------------------------------------------------------

  stated in the Pricing Disclosure Package, such financial statements have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods involved; and the supporting schedules, if any, included in the Pricing
Disclosure Package present fairly the information required to be stated therein.
The historical financial data set forth or included in the Pricing Disclosure
Package under the captions “Offering Memorandum Summary – Summary Consolidated
Financial Data”, “Selected Financial Data” and “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” present fairly in all
material respects the information included therein. No other financial
statements or supporting schedules would be required by the Securities Act to be
included in a registration statement on Form S-1 to be filed with the Commission
if the offer and sale of the Securities contemplated hereunder were made
pursuant to such registration statement that have not been included in the
Pricing Disclosure Package (other than audited financial statements of Folio
Dynamics for the year ended December 31, 2017 and pro forma financial statements
of the Company for the year ended December 31, 2017 giving effect to the
acquisition of Folio Dynamics). The other financial information included in the
Pricing Disclosure Package presents fairly in all material respects the
information included therein and has been prepared on a basis consistent with
that of the financial statements that are included in the Pricing Disclosure
Package and the books and records of the respective entities presented therein.
The pro forma financial statements of the Company and its subsidiaries and the
related notes thereto incorporated by reference in the Pricing Disclosure
Package present fairly the information contained therein, have been prepared in
accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements and have been properly presented on the basis described
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto;

 

  (bb) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect;

 

  (cc) The Company is in compliance in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002, as amended, and all rules and
regulations promulgated thereunder currently in effect and with which the
Company is required to comply;

 

9



--------------------------------------------------------------------------------

  (dd) Except as described in the Pricing Disclosure Package, during the
six-month period preceding the date hereof, none of the Company, the Guarantor
or any person acting on behalf of the Company or the Guarantor has offered,
sold, issued or distributed to any person any shares of common stock and any
securities of the same or a similar class as the Securities, including any
offers and sales pursuant to Rule 144A under, or Regulation D or S of, the
Securities Act, other than the Securities offered or sold to the Purchasers
hereunder or shares issued pursuant to employee benefit plans, qualified stock
option plans or other employee compensation plans or pursuant to outstanding
options, rights or warrants; the Company and the Guarantor will take reasonable
precautions designed to ensure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the
Securities Act) of any Securities or any substantially similar security issued
by the Company or the Guarantor, within six months subsequent to the date on
which the distribution of the Securities has been completed (as notified to the
Company by Goldman Sachs & Co. LLC), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act;

 

  (ee) There are no statutes, regulations, contracts or other documents that
would be required by the Securities Act to be described in a registration
statement on Form S-1 to be filed with the Commission if the offer and sale of
the Securities contemplated hereunder were made pursuant to such registration
statement that have not been described in each of the Pricing Disclosure Package
and the Offering Memorandum;

 

  (ff) All United States federal tax returns and state tax returns required to
be filed by the Company and its subsidiaries in all jurisdictions in which the
Company or its subsidiaries are incorporated or formed or are qualified to do
business have been timely and duly filed, or the Company and its subsidiaries
have requested and received extensions thereof, other than those filings being
contested in good faith, and except where the failure to file would not have a
Material Adverse Effect. Other than as disclosed in the Pricing Disclosure
Package, there are no tax returns of the Company and its subsidiaries that are
currently being audited by state, local or federal taxing authorities or
agencies (and with respect to which the Company or its subsidiaries has received
notice). All material taxes, including withholding taxes, penalties and
interest, assessments, fees and other charges due or claimed to be due to such
entities (and with respect to which the Company or its subsidiaries have
received notice), have been paid, other than those being contested in good faith
and for which adequate reserves have been provided or those currently payable
without penalty or interest;

 

  (gg) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder, and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Employee Benefit Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
to which the Company or any of its subsidiaries is a party with respect to the
Employee Benefit Laws is pending or, to the knowledge of the Company,
threatened;

 

10



--------------------------------------------------------------------------------

  (hh) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Pricing Disclosure Package, or,
to the knowledge of the Company, is imminent;

 

  (ii) Except as disclosed in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company or its subsidiaries
and any person that would give rise to a valid claim against the Company or any
Underwriter for a brokerage commission, finder’s fee or other like payment in
connection with this offering;

 

  (jj) None of the outstanding shares of Stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company; there are no persons with
registration or other similar rights to have securities of the Company
registered under the Securities Act other than as disclosed in the Pricing
Disclosure Package; there are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
described in the Pricing Disclosure Package; and the description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, included in the Pricing
Disclosure Package fairly presents the information required to be shown with
respect to such plans, arrangements, options and rights;

 

  (kk) Prior to the date hereof, neither the Company nor any of its affiliates
has taken any action which is designed to or which has constituted or which
might have been expected to cause or result in stabilization or manipulation of
the price of any security of the Company in connection with the offering of the
Securities;

 

  (ll) Neither the Company nor any person acting on its or their behalf (other
than the Purchasers, as to which no representation is made) has offered or sold
the Securities by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act;

 

  (mm) When issued, the Securities will not be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system;

 

  (nn) Assuming the accuracy of the representations and warranties of the
Purchasers contained in Section 3 and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Purchasers and the offer, resale and delivery of the
Securities by the Purchasers in the manner contemplated by this Agreement, the
Pricing Disclosure Package and the Offering Memorandum, to register the
Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended;

 

11



--------------------------------------------------------------------------------

  (oo) Neither the Company nor any of its subsidiaries, nor any director,
officer, or employee thereof, nor, to the Company’s or the Guarantor’s
knowledge, any agent, affiliate or representative of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is (A) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”) or
(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria); the Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person (x) to fund or facilitate any
activities or business of or with any Person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions
or (y) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise); and the Company and its
subsidiaries have not knowingly engaged in, are not now knowingly engaged in,
and will not engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions;

 

  (pp) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements, including those of the Bank Secrecy Act, as amended
by Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), the Currency and Foreign Transactions Reporting Act of 1970, as amended,
the applicable money laundering statutes of jurisdictions where the Company and
the Subsidiaries conduct business, the applicable rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened;

 

  (qq) The Company and its subsidiaries possess all certificates,
authorizations, registrations and permits issued by the appropriate federal,
state, self-regulatory organization or foreign regulatory authorities necessary
to conduct their respective businesses, except where the failure to possess any
such certificate, authorization, registration or permit would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization, registration or permit which, individually or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would reasonably
be expected to have a Material Adverse Effect, except as described in the
Pricing Disclosure Package;

 

12



--------------------------------------------------------------------------------

  (rr) Other than the Guarantor, Envestnet Portfolio Solutions, Inc. Envestnet
Retirement Solutions, LLC, and FDx Advisors, Inc. (collectively, the “RIAs”),
each of which is registered with the Commission as an investment adviser, and
Portfolio Brokerage Services, Inc. (“PBSI”) which is registered with the
Commission as a broker-dealer, neither the Company nor any of its subsidiaries
(A) is or has been registered or (B) is required or has been required to be
registered or (C) as a result of the transaction contemplated by this Agreement,
will be required to register, as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “IAA”), as a commodity trading advisor, a
commodity pool operator or a futures commission merchant under the Commodity
Exchange Act of 1936, as amended, as a broker or a dealer under the Exchange Act
or under the Blue Sky or securities laws of any applicable jurisdiction or the
rules and regulations thereunder, except for such registration under the Blue
Sky or securities laws of any applicable jurisdiction or the rules and
regulations thereunder the failure of which to have been complied with would not
reasonably be expected to have a Material Adverse Effect;

 

  (ss)

Each of the RIAs (A) is duly registered as an investment adviser under the IAA
and the rules, regulations and interpretations of the Commission thereunder and
has been duly registered from the time such registration has been required, and
such registration is, and has been from the time such registration was required,
effective and in good standing, (B) is duly qualified as an investment adviser
under the securities laws and the rules and regulations thereunder of each
jurisdiction in which the conduct of its business requires such qualification,
except to the extent that the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect; (C) has filed a Form ADV, including
without limitation a firm brochure disclosing information required by Form ADV
Part 2A, with the Commission in accordance with the IAA, which Form at the time
of filing was, as amended and supplemented as of the date hereof is in effect
pursuant to the requirements of the IAA and the rules, regulations and
interpretations of the Commission thereunder and accurate and complete in all
material respects; (D) has prepared and delivered to clients, in compliance with
the requirements of Form ADV, one or more brochure supplements disclosing
information required by Form ADV Part 2B, and has amended such brochure
supplements, and delivered such amended brochure supplements to clients from
time to time in compliance with the requirements of the IAA and the rules
promulgated thereunder, and all such brochure supplements are accurate and
complete as of the date hereof, and were accurate and complete at the time of
delivery to each client, in all material respects; (E) has (x) obtained all
other necessary approvals, (y) made all filings, including reports and other
documents and (z) made all disclosures and delivered all documents to be
delivered to its clients, as required by the IAA and the rules, regulations and
interpretations of the Commission thereunder and all applicable regulatory
authorities to conduct its business, except for where the failure to do so would
not reasonably be expected to have a Material Adverse Effect; (F) has not
received any notification from any applicable regulatory authority to the effect
that any additional approvals from such regulatory authority are needed to be
obtained by the RIA in any case where it could be reasonably expected that the
RIA would in fact be required either to obtain any such additional approvals or
cease or otherwise limit engaging in certain business, except for such
cessations or limitations of business which would not reasonably be expected to
have a Material Adverse Effect; (G) has

 

13



--------------------------------------------------------------------------------

  maintained in all material respects all books and other records required by
the IAA and the rules, regulations and interpretations of the Commission
thereunder, and, to the extent applicable, the Investment Company Act and the
rules promulgated thereunder, and each of such reports and other documents at
the time created was, as amended and supplemented as of the date hereof is, and
after consummation of the transactions contemplated hereby shall be, accurate
and complete in all material respects; and (H) is in compliance in all material
respects with the requirements of the IAA and the rules, regulations and
interpretations of the Commission thereunder and all other applicable investment
adviser laws and regulations of each jurisdiction which are applicable to such
RIA, and has filed all notices required to be filed thereunder;

 

  (tt) PBSI is registered as a broker-dealer with the Commission, is a member in
good standing of the Financial Industry Regulatory Authority, Inc. (“FINRA”) and
all other self-regulatory organizations (“SROs”) of which it is or is required
to be a member and is duly registered or qualified as a broker-dealer in each
jurisdiction where the conduct of its business requires such registration or
qualification, and such registrations, memberships or qualifications have not
been suspended, revoked or rescinded and remain in full force and effect. All
persons associated with PBSI are duly registered with FINRA, each SRO, and each
jurisdiction where the association of such persons with PBSI requires such
registration, and such registrations have not been suspended, revoked or
rescinded and remain in full force and effect, except to the extent that the
failure to be so registered would not reasonably be expected to have a Material
Adverse Effect. The business activities engaged in by PBSI are limited to
retailing corporate equity securities over-the-counter, as set forth on its Form
BD as filed with the Commission and enumerated in its FINRA membership
agreement, and do not involve the handling of customer funds or securities and
PBSI is not party to a clearing agreement. The broker-dealer operations of PBSI
have been conducted in compliance with all material requirements of the Exchange
Act, the rules and regulations of the Commission, FINRA and any other applicable
state securities regulatory authority or self-regulatory organization including,
but not limited to (i) establishing financial and operational controls and
supervisory procedures in material compliance with all applicable legal and
regulatory requirements and (ii) maintaining required minimum net capital and
net capital in excess of levels that may require “early warning” notice to the
Commission, FINRA or any other self-regulatory organization;

 

  (uu) Neither PBSI nor any person associated with PBSI is or has been subject
to statutory disqualification, as that term is defined in Section 3(a)(39) of
the Exchange Act, or a disqualification, as that term is defined in Article III,
Section 4 of the FINRA By-Laws;

 

  (vv) PBSI has not submitted any early warning notice to the Commission or
FINRA and has not had any restriction on its business activities imposed upon it
based upon the sufficiency of its net capital;

 

  (ww) PBSI has (A) filed all reports, registrations, statements and
certifications, together with any amendments required to be made prior to the
date hereof with (i) the Commission, (ii) FINRA and (iii) any other applicable
state securities regulatory authority or self-regulatory organization and
(B) obtained all necessary regulatory approvals that may be required in
connection with the sale of the Securities contemplated hereby;

 

14



--------------------------------------------------------------------------------

  (xx) Each investment advisory agreement to which any of the RIAs is a party
is, and following the consummation of the transactions contemplated by the
Agreement will be, a valid and legally binding obligation of such RIA and is in
compliance with the applicable provisions of the IAA and the rules, regulations
and interpretations of the Commission thereunder, and the applicable RIA is not,
and following the consummation of the transactions contemplated by the Agreement
will not be, in breach or violation of or in default under any such investment
advisory agreement, except to the extent that any such noncompliance, breach,
violation or default would not, individually or in the aggregate, have a
Material Adverse Effect; and

 

  (yy) Each entity for which any of the RIAs acts as investment adviser and, to
the best knowledge of the RIAs, each entity for which the RIAs acts as
subadviser and, in each case, which is required to be registered with the
Commission as an investment company under the Investment Company Act (a “RIC”)
is, and at the time of consummation of the transactions contemplated herein will
be, duly registered with the Commission as an investment company under the
Investment Company Act and to the best knowledge of the Company, each RIC has
been operated in compliance in all material respects with the Investment Company
Act and the rules and regulations thereunder and to the best knowledge of the
Company, there are no facts with respect to any such RIC that are likely to have
a Material Adverse Effect; and, to the best knowledge of the Company, each RIC’s
registration statement complies in all material respects with the provisions of
the Securities Act, the Investment Company Act and the rules and regulations
thereunder and does not contain any untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

2.       (a) Subject to the terms and conditions herein set forth, (i) the
Company agrees to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Company, at a
purchase price of 97.25% of the principal amount thereof plus accrued interest,
if any, from May 25, 2018 to the First Time of Delivery, the principal amount of
Firm Notes set forth opposite the name of such Purchaser in Schedule I and
(ii) in the event and to the extent that the Purchasers shall exercise the
election to purchase Optional Notes as provided in Section 2(b) below, the
Company agrees to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Company, at a
purchase price of 97.25% of the principal amount thereof plus accrued interest,
if any, from May 25, 2018 to the applicable Time of Delivery, that portion of
the number of Optional Notes as to which such election shall have been
exercised.

 

  (b) The Company hereby grants to the Purchasers the right to purchase at their
election up to $45,000,000 aggregate principal amount of Optional Notes, at the
purchase price set forth in Section 2(a)(ii). Any such election to purchase
Optional Notes may be exercised in whole or from time to time in part only by
written notice from you to the Company, given within a period of 30 calendar
days after the date of this Agreement, setting forth the aggregate principal
amount of Optional Notes to be purchased and the date on which such Optional
Notes are to be delivered, as determined by you but in no event earlier than the
First Time of Delivery or, unless you and the Company otherwise agree in
writing, earlier than two or later than ten business days after the date of such
notice.

 

15



--------------------------------------------------------------------------------

3. Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company and the Guarantor that:

 

  (a) It will sell the Securities only to persons who it reasonably believes are
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Securities Act in transactions meeting the requirements of Rule 144A;

 

  (b) It will not make any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act or solicit offers for, or
offer or sell, the Securities in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act; and

 

  (c) It is an institutional “accredited Investor” (“Institutional Accredited
Investor”) within the meaning of Rule 501 under the Securities Act.

 

4.       (a) The Notes to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Notes in book-entry form which will
be deposited by or on behalf of the Company with The Depository Trust Company
(“DTC”) or its designated custodian. The Company will deliver the Notes to
Goldman Sachs & Co. LLC, for the account of each Purchaser, against payment by
or on behalf of such Purchaser of the purchase price therefor by wire transfer
in Federal (same day) funds, by causing DTC to credit the Notes to the account
of Goldman Sachs & Co. LLC at DTC. The Company will cause the definitive global
Notes to be made available to the Representatives for checking at least
twenty-four hours prior to the Time of Delivery (as defined below) at the office
of Sidley Austin LLP, 787 7th Avenue, New York, New York, 10019 (the “Closing
Location”) The time and date of such delivery and payment shall be, with respect
to the Firm Notes, 9:30 a.m., New York City time, on May 25, 2018, or at such
other time and date as the Representatives and the Company may agree upon in
writing and, with respect to the Optional Notes, 9:30 a.m., New York City time,
on the date specified by you in the written notice given by you of the
Purchasers’ election to purchase the Optional Notes, or at such other time and
date as the Representatives and the Company may agree upon in writing. Such time
and date of delivery of the Firm Notes is herein called the “First Time of
Delivery,” such time and date for delivery of the Optional Notes, if not the
First Time of Delivery, is herein called an “Additional Time of Delivery,” and
each such time and date of delivery is herein called a “Time of Delivery”.

 

  (b)

The documents to be delivered at each Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 8(m) hereof, will be delivered at such Time of Delivery at the Closing
Location, and the Securities will be delivered through DTC, all at such Time of
Delivery. A meeting will be held at the Closing Location at 3:00 p.m., New York
City time, on the New York

 

16



--------------------------------------------------------------------------------

  Business Day next preceding such Time of Delivery, at which meeting the final
drafts of the documents to be delivered pursuant to the preceding sentence will
be available for review by the parties hereto. For the purposes of this
Section 4, “New York Business Day” shall mean each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close.

 

5. The Company and the Guarantor, jointly and severally, agree with each of the
Purchasers:

 

  (a) To prepare the Offering Memorandum in a form approved by you; to make no
amendment or any supplement to the Offering Memorandum to which you reasonably
object after reasonable notice thereof; and to furnish you with copies thereof;

 

  (b) Promptly from time to time to take such action as you may reasonably
request to qualify the Securities for offering and sale under the securities
laws of such jurisdictions as you may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or subject itself to taxation in any jurisdiction in
which it is not otherwise subject to taxation on the date hereof;

 

  (c) To furnish the Purchasers with written and electronic copies of the
Offering Memorandum and any amendment or supplement thereto in such quantities
as you may from time to time reasonably request, and if, during such period
after the date hereof and prior to the date on which all of the Notes shall have
been sold by the Purchasers, any event shall have occurred as a result of which
the Offering Memorandum as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when the Offering Memorandum is delivered, not misleading,
or, if, in the reasonable opinion of counsel for the Purchasers, for any other
reason it shall be necessary during such same period to amend or supplement the
Offering Memorandum in order to comply with applicable law, to notify you and
upon your request to prepare and furnish without charge to each Purchaser and to
any dealer in securities as many written and electronic copies as you may from
time to time reasonably request of an amended Offering Memorandum or a
supplement to the Offering Memorandum which will correct such statement or
omission or effect such compliance;

 

  (d)

During the period commencing on the date hereof and continuing to and including
the date 90 days after the date of the Offering Memorandum, not to (1) offer,
issue, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, pledge, hypothecate or otherwise transfer or dispose of,
directly or indirectly, any shares of Stock beneficially owned (as such term is
used in Rule 13d-3 under the Exchange Act) or any other securities so owned
convertible into or exercisable or exchangeable for Stock or (2) enter into any
swap, hedge or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Stock or

 

17



--------------------------------------------------------------------------------

  such other securities, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Stock or such other securities, in
cash or otherwise or (3) file or confidentially submit any registration
statement with the Commission relating to the offering of any shares of Stock or
any securities convertible into or exercisable or exchangeable for Stock,
without the prior written consent of you on behalf of the Purchasers (other than
(a) the grant of options to purchase shares of Stock, restricted shares or
restricted stock units pursuant to the Company’s existing employee benefit plans
or the issuance of shares of Stock upon the exercise of any option issued
pursuant to the Company’s employee benefit plans (or the filing of a
registration statement on Form S-8 to register shares of Stock issuable under
such plans), (b) the issuance by the Company of shares of Stock upon the
exercise of a warrant or the conversion of a security outstanding on the date
hereof, (c) the issuance by the Company of shares of Stock in an amount up to
10% of the Company’s outstanding shares of Stock in connection with a merger,
acquisition or other transaction, provided that any individual or entity
receiving shares of Stock pursuant to this clause (c) shall enter into a written
agreement, satisfactory to the Representatives and in all material respects
consistent with the terms of the agreement set forth in Annex III and (d) the
issuance by the Company of shares of Stock pursuant to any pre-existing
contractual obligation of the Company identified in the Offering Memorandum);

 

  (e) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the
Securities Act;

 

  (f) During the period of three years after the last Time of Delivery
hereunder, to furnish to the holders of the Securities as soon as practicable
after the end of each fiscal year an annual report (including a balance sheet
and statements of income, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries certified by independent public accountants) and,
as soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Memorandum), to make available to its stockholders consolidated summary
financial information of the Company and its subsidiaries for such quarter in
reasonable detail; provided, however, that the Company may satisfy the
requirements of this subsection by making such reports or information available
on its website or by electronically filing such information through EDGAR as
long as such posting or filing complies with the Exchange Act;

 

  (g) During the period of one year after the last Time of Delivery hereunder,
the Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them (other than pursuant to a registration statement that has been
declared effective under the Securities Act);

 

  (h) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Preliminary
Offering Memorandum and the Offering Memorandum under the caption “Use of
Proceeds;”

 

18



--------------------------------------------------------------------------------

  (i) To reserve and keep available at all times, free of preemptive rights,
shares of Stock for the purpose of enabling the Company to satisfy any
obligations to issue shares of its Stock upon conversion of the Securities; and

 

  (j) To use its commercially reasonable efforts to list, subject to notice of
issuance, the shares of Stock issuable upon conversion of the Securities on the
New York Stock Exchange (the “NYSE”).

 

6.       (a) Each of the Company and the Guarantor represents and agrees that,
without the prior consent of the Representatives, it and its affiliates and any
other person acting on its or their behalf (other than the Purchasers, as to
which no statement is given) (x) have not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Securities Act with the Commission, would constitute
an “issuer free writing prospectus,” as defined in Rule 433 under the Securities
Act (any such offer is hereinafter referred to as a “Company Supplemental
Disclosure Document”) and (y) have not solicited and will not solicit offers
for, and have not offered or sold and will not offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

 

  (b) Each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and the Representatives, other than one
or more term sheets relating to the Securities containing customary information
and conveyed to purchasers of securities, it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Securities Act with the Commission, would
constitute a “free writing prospectus,” as defined in Rule 405 under the
Securities Act (any such offer (other than any such term sheets), is hereinafter
referred to as a “Purchaser Supplemental Disclosure Document”).

 

  (c) Any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document, the use of which has been consented to by the Company and
the Representatives, is listed, as applicable, on Schedule II(a) or Schedule
II(b) hereto, respectively.

 

7.

The Company and the Guarantor, jointly and severally, covenant and agree with
the several Purchasers that the Company and the Guarantor will pay or cause to
be paid the following: (i) the fees, disbursements and expenses of the Company’s
and the Guarantor’s counsel and accountants in connection with the issue of the
Securities and the shares of Stock issuable upon conversion of the Securities
and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Memorandum and the Offering
Memorandum and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing any Agreement among Purchasers, this Agreement, the
Indenture, the Securities, any Blue Sky memorandum, closing documents (including
any compilations thereof) and any other documents in connection with the
offering, purchase, sale and delivery of the Securities; (iii) all

 

19



--------------------------------------------------------------------------------

  expenses in connection with the qualification of the Securities and the shares
of Stock issuable upon conversion of the Securities for offering and sale under
state securities laws as provided in Section 5(b) hereof, including the fees
(not to exceed $5,000) and disbursements of counsel for the Purchasers in
connection with such qualification and in connection with Blue Sky surveys;
(iv) any fees charged by securities rating services for rating the Securities;
(v) the cost of preparing the Securities; (vi) the fees and expenses of the
Trustee and any agent of the Trustee and the fees and disbursements of counsel
for the Trustee in connection with the Indenture and the Securities; (vii) all
costs and expenses incurred in connection with any “road show” presentation to
potential purchasers of the Securities; (viii) any cost incurred in connection
with the listing of the shares of Stock issuable upon conversion of the
Securities; and all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section,
and Sections 9 and 12 hereof, the Purchasers will pay all of their own costs and
expenses, including the fees of their counsel, transfer taxes on resale of any
of the Securities by them, and any advertising expenses connected with any
offers they may make.

 

8. The obligations of the Purchasers hereunder, as to the Notes to be delivered
at each Time of Delivery, shall be subject, in their discretion, to the
condition that all representations and warranties and other statements of the
Company and the Guarantor herein are, at and as of such Time of Delivery, true
and correct, the condition that the Company and the Guarantor shall have
performed all of its obligations hereunder theretofore to be performed, and the
following additional conditions:

 

  (a) Sidley Austin LLP, counsel for the Purchasers, shall have furnished to you
such written opinion or opinions, dated such Time of Delivery, in form and
substance satisfactory to you, with respect to the matters you may reasonably
request, and such counsel shall have received such papers and information as
they may reasonably request to enable them to pass upon such matters;

 

  (b) Mayer Brown LLP, counsel for the Company and the Guarantor, shall have
furnished to you their written opinion, dated such Time of Delivery, in the form
attached hereto as Annex I;

 

  (c) Shelly O’Brien, the General Counsel of the Company, shall have furnished
to you her written opinion, dated such Time of Delivery, in the form attached
hereto as Annex II;

 

  (d) On the date of the Offering Memorandum concurrently with the execution of
this Agreement and also at each Time of Delivery, KPMG LLP, independent
certified public accountants with respect to the Company, shall have furnished
to you a letter or letters with respect to the Company, dated the respective
dates of delivery thereof, in form and substance satisfactory to you.

 

  (e) On the date of the Offering Memorandum concurrently with the execution of
this Agreement and also at each Time of Delivery, KPMG LLP, independent
certified public accountants with respect to Folio Dynamics, shall have
furnished to you a letter or letters with respect to Folio Dynamics, dated the
respective dates of delivery thereof, in form and substance satisfactory to you;

 

20



--------------------------------------------------------------------------------

  (f) On the date of the Offering Memorandum concurrently with the execution of
this Agreement and also at each Time of Delivery, the Chief Financial Officer of
the Company shall have furnished to you a certificate executed by the Chief
Financial Officer, dated the respective dates of delivery thereof, in form and
substance satisfactory to you, covering certain financial and operating
information of the Company included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum.

 

  (g) (i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package, and (ii) since the respective
dates as of which information is given in the Pricing Disclosure Package there
shall not have been any change in the capital stock, short-term debt or
long-term debt of the Company or any of its subsidiaries or any change, or any
development involving a prospective change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, otherwise than as set forth or contemplated in
the Pricing Disclosure Package, the effect of which, in any such case described
in clause (i) or (ii), is in your judgment so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities being issued at such Time of Delivery on the terms and in the manner
contemplated in this Agreement and in each of the Pricing Disclosure Package and
the Offering Memorandum;

 

  (h) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities;

 

  (i) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the NYSE or NASDAQ; (ii) a suspension or material limitation in
trading in the Company’s securities on the NYSE; (iii) a general moratorium on
commercial banking activities declared by either Federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in your judgment makes it impracticable or inadvisable to
proceed with the offering or the delivery of the Securities being issued at such
Time of Delivery on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Offering Memorandum;

 

21



--------------------------------------------------------------------------------

  (j) The shares of Stock issuable upon conversion of the Securities shall have
been approved for listing, subject to notice of issuance, on the NYSE;

 

  (k) The Company shall have obtained and delivered to the Purchasers executed
copies of a lock-up agreement from each of the persons listed on Schedule IV
hereto, substantially in the form attached hereto as Annex III and such
agreements shall be in full force and effect.

 

  (l) The Purchasers shall have received an executed copy of the Indenture;

 

  (m) The Securities shall be eligible for clearance and settlement through the
facilities of DTC;

 

  (n) The Company and the Guarantor shall have furnished or caused to be
furnished to you at such Time of Delivery certificates of officers of the
Company and the Guarantor reasonably satisfactory to you as to the accuracy of
the representations and warranties of the Company and the Guarantor herein at
and as of such Time of Delivery, as to the performance by the Company and the
Guarantor of all of their respective obligations hereunder to be performed at or
prior to such Time of Delivery and as to such other matters as you may
reasonably request, and the Company shall have furnished or caused to be
furnished certificates as to the matters set forth in subsection (g)(i) of this
Section 8 and as to the absence, since the respective dates as of which
information is given in the Pricing Disclosure Package, of any material adverse
change in the capital stock, short-term debt or long-term debt of the Company or
any of its subsidiaries or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, otherwise than as set forth or
contemplated in the Pricing Disclosure Package.

 

9.       (a)

The Company and the Guarantor, jointly and severally, will indemnify and hold
harmless each Purchaser against any losses, claims, damages or liabilities,
joint or several, to which such Purchaser may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, or any amendment or supplement thereto, or any Company Supplemental
Disclosure Document or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and will reimburse each Purchaser for any legal or other expenses
reasonably incurred by such Purchaser in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company and the Guarantor shall not be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Offering Memorandum or any such amendment or supplement
or any Company Supplemental Disclosure Document, in reliance upon and in
conformity with

 

22



--------------------------------------------------------------------------------

  written information furnished to the Company by any Purchaser through the
Representatives expressly for use therein, it being understood that the only
information furnished to the Company for such use is the information contained
in the eighth paragraph and in the second sentence of the ninth paragraph under
the caption “Plan of Distribution” in the Preliminary Offering Memorandum and
the Offering Memorandum (the “Purchasers’ Information”).

 

  (b) Each Purchaser, severally and not jointly, will indemnify and hold
harmless the Company and the Guarantor against any losses, claims, damages or
liabilities to which the Company and the Guarantor may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, or any amendment or supplement thereto, or any Company Supplemental
Disclosure Document or arise out of or are based upon the omission or alleged
omission to state therein a material fact or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, the Pricing Disclosure Package, the
Offering Memorandum or any such amendment or supplement, or any Company
Supplemental Disclosure Document, in reliance upon and in conformity with the
Purchasers’ Information; and each Purchaser will reimburse the Company and the
Guarantor for any legal or other expenses reasonably incurred by the Company and
the Guarantor in connection with investigating or defending any such action or
claim as such expenses are incurred.

 

  (c)

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and, after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party under such subsection for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an

 

23



--------------------------------------------------------------------------------

  actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party.

 

  (d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Guarantor on the one hand and the Purchasers on the other
from the offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company and the
Guarantor on the one hand and the Purchasers on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantor on the one hand and the Purchasers on the other shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total discounts and
commissions received by the Purchasers, as provided in this Agreement. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantor on the one hand or the Purchasers on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company, the Guarantor and
the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations in this subsection
(d) to contribute are several in proportion to their respective purchase
obligations and not joint.

 

24



--------------------------------------------------------------------------------

  (e) The obligations of the Company and the Guarantor under this Section 9
shall be in addition to any liability which the Company and the Guarantor may
otherwise have and shall extend, upon the same terms and conditions, to each
employee, officer and director of each Purchaser, any affiliate of each
Purchaser, each employee, officer, director, partner and member of such
affiliate and each person, if any, who controls any Purchaser or such affiliate
within the meaning of the Securities Act; and the obligations of the Purchasers
under this Section 9 shall be in addition to any liability which the respective
Purchasers may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and the Guarantor and to
each person, if any, who controls the Company and the Guarantor within the
meaning of the Securities Act.

 

10.       (a) If any Purchaser shall default in its obligation to purchase the
Notes which it has agreed to purchase hereunder at a Time of Delivery, you may
in your discretion arrange for you or another party or other parties to purchase
such Notes on the terms contained herein. If within thirty-six hours after such
default by any Purchaser you do not arrange for the purchase of such Notes, then
the Company shall be entitled to a further period of thirty-six hours within
which to procure another party or other parties satisfactory to you to purchase
such Notes on such terms. In the event that, within the respective prescribed
periods, you notify the Company that you have so arranged for the purchase of
such Notes, or the Company notifies you that it has so arranged for the purchase
of such Notes, you or the Company shall have the right to postpone such Time of
Delivery for a period of not more than seven days, in order to effect whatever
changes may thereby be made necessary in the Offering Memorandum, or in any
other documents or arrangements, and the Company agrees to prepare promptly any
amendments or supplements to the Offering Memorandum which in your opinion may
thereby be made necessary. The term “Purchaser” as used in this Agreement shall
include any person substituted under this Section with like effect as if such
person had originally been a party to this Agreement with respect to such Notes.

 

  (b) If, after giving effect to any arrangements for the purchase of the Notes
of a defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the aggregate principal amount of such Notes which remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Notes to be purchased at such Time of Delivery, then the Company shall
have the right to require each non-defaulting Purchaser to purchase the
aggregate principal amount of Notes which such Purchaser agreed to purchase
hereunder at such Time of Delivery and, in addition, to require each
non-defaulting Purchaser to purchase its pro rata share (based on the aggregate
principal amount of Notes which such Purchaser agreed to purchase hereunder) of
the Notes of such defaulting Purchaser or Purchasers for which such arrangements
have not been made; but nothing herein shall relieve a defaulting Purchaser from
liability for its default.

 

  (c)

If, after giving effect to any arrangements for the purchase of the Notes of a
defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a)

 

25



--------------------------------------------------------------------------------

  above, the aggregate principal amount of such Notes which remains unpurchased
exceeds one-eleventh of the aggregate principal amount of all the Notes to be
purchased at such Time of Delivery, or if the Company shall not exercise the
right described in subsection (b) above to require non-defaulting Purchasers to
purchase Notes of a defaulting Purchaser or Purchasers, then this Agreement (or,
with respect to an Additional Time of Delivery, the obligations of the
Purchasers to purchase and of the Company to sell the Optional Notes) shall
thereupon terminate, without liability on the part of any non-defaulting
Purchaser or the Company, except for the expenses to be borne by the Company and
the Purchasers as provided in Section 7 hereof and the indemnity and
contribution agreements in Section 9 hereof; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

 

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company, the Guarantor and the several Purchasers, as
set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of any Purchaser or any controlling person of any Purchaser, or the
Company, the Guarantor or any officer or director or controlling person of the
Company and the Guarantor, and shall survive delivery of and payment for the
Notes.

 

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company and the Guarantor shall not then be under any liability to any Purchaser
except as provided in Sections 7 and 9 hereof; but, if for any other reason
(other than the failure of the condition set forth in Section 8(i)(i), (iii),
(iv) or (v)), any Notes are not delivered by or on behalf of the Company as
provided herein, the Company and the Guarantor will reimburse the Purchasers
through you for all out-of-pocket expenses approved in writing by you, including
fees and disbursements of counsel, reasonably incurred by the Purchasers in
making preparations for the purchase, sale and delivery of the Notes, but the
Company and the Guarantor shall then be under no further liability to any
Purchaser except as provided in Sections 7 and 9 hereof.

 

13. In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by you jointly or by Goldman Sachs & Co. LLC on behalf of the Representatives,
and any action under this Agreement taken by the Representatives jointly will be
binding upon all the Purchasers.

 

     All statements, requests, notices and agreements hereunder shall be in
writing, and if to the Purchasers shall be delivered or sent by mail or
facsimile transmission to you as the Representatives in care of Goldman Sachs &
Co. LLC, 200 West Street, New York, New York 10282-2198, Attention: Registration
Department, J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New York
10179, Attention: Equity Syndicate Desk, Telecopy No. 212-622-8358, and Morgan
Stanley & Co. LLC, 1585 Broadway, New York, New York 10036, Attention
Convertible Debt Syndicate Desk, with a copy to the Legal Department; and if to
the Company shall be delivered or sent by mail or facsimile transmission to
Envestnet, Inc., 35 East Wacker Drive, Suite 2400, Chicago, Illinois 60601,
Attention: Secretary, facsimile: (312) 827-2801; and if to any officer or
director of the Company that has delivered a lock-up agreement described in
Section 8(j) hereof, shall be delivered or sent by mail to his or her address
provided in Schedule IV hereto or such other address as such officer or director
provides in writing to the Company. Any such statements, requests, notices or
agreements shall take effect upon receipt thereof.

 

26



--------------------------------------------------------------------------------

     In accordance with the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), the Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company and the Guarantor, which information may include
the name and address of their respective clients, as well as other information
that will allow the Purchasers to properly identify their respective clients.

 

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Company, the Guarantor and, to the extent provided in
Sections 9 and 11 hereof, the officers and directors of the Company, the
officers and directors of the Guarantor, the employees, officers and directors
of each Purchaser, any affiliate of each Purchaser, each employee, officer,
director, partner and member of such affiliate and each person who controls the
Company, the Guarantor, any Purchaser or such affiliate, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Securities from any Purchaser shall be deemed a
successor or assign by reason merely of such purchase.

 

15. Time shall be of the essence of this Agreement.

 

16. The Company and the Guarantor acknowledge and agree that (i) the purchase
and sale of the Notes pursuant to this Agreement is an arm’s-length commercial
transaction between the Company and the Guarantor, on the one hand, and the
several Purchasers, on the other, (ii) in connection therewith and with the
process leading to such transaction each Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company or the Guarantor,
(iii) no Purchaser has assumed an advisory or fiduciary responsibility in favor
of the Company or the Guarantor with respect to the offering contemplated hereby
or the process leading thereto (irrespective of whether such Purchaser has
advised or is currently advising the Company or the Guarantor on other matters)
or any other obligation to the Company or the Guarantor except the obligations
expressly set forth in this Agreement and (iv) the Company and the Guarantor
have consulted their own legal and financial advisors to the extent it deemed
appropriate. The Company and the Guarantor agrees that it will not claim that
the Purchaser, or any of them, has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company or the Guarantor, in
connection with such transaction or the process leading thereto.

 

17.

The Company and the Guarantor acknowledge that the Purchasers’ research analysts
and research departments are required to be independent from their respective
investment banking divisions and are subject to certain regulations and internal
policies, and that such Purchasers’ research analysts may hold views and make
statements or investment recommendations and/or publish research reports with
respect to the Company, Guarantor and/or the offering that differ from the views
of their respective investment banking divisions. The Company and the Guarantor
hereby waive and release, to the fullest extent permitted by law, any claims
that the Company or the Guarantor may have against the Purchasers with respect
to any conflict of interest that may arise from the fact that the views
expressed by their independent research analysts and research departments may be
different from or inconsistent with the views or advice communicated to the
Company and the Guarantor by such Purchasers’ investment banking divisions. The
Company and the Guarantor

 

27



--------------------------------------------------------------------------------

  acknowledge that each of the Purchasers is a full service securities firm and
as such from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the companies that may be the
subject of the transactions contemplated by this Agreement.

 

18. This Agreement supersedes all prior agreements and understandings (whether
written or oral) among the Company, the Guarantor and the Purchasers, or any of
them, with respect to the subject matter hereof.

 

19. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company and the
Guarantor agree that any suit or proceeding arising in respect of this Agreement
or your engagement will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the Company agrees to submit to the jurisdiction of, and to venue in, such
courts.

 

20. The Company, the Guarantor and each of the Purchasers hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

21. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

 

22. Notwithstanding anything herein to the contrary, the Company and the
Guarantor (and the Company’s and the Guarantor’s employees, representatives, and
other agents) are authorized to disclose to any and all persons, the tax
treatment and tax structure of the potential transaction and all materials of
any kind (including tax opinions and other tax analyses) provided to the Company
or the Guarantor relating to that treatment and structure, without the
Purchasers’ imposing any limitation of any kind. However, any information
relating to the tax treatment and tax structure shall remain confidential (and
the foregoing sentence shall not apply) to the extent necessary to enable any
person to comply with securities laws. For this purpose, “tax treatment” means
US federal and state income tax treatment, and “tax structure” is limited to any
facts that may be relevant to that treatment.

 

23. If any term or other provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

24.

Except as otherwise expressly provided herein, the provisions of this Agreement
may be amended or waived at any time only by the written agreement of the
parties hereto. Any waiver, permit, consent or approval of any kind or character
on the part of any such holders of

 

28



--------------------------------------------------------------------------------

  any provision or condition of this Agreement must be made in writing and shall
be effective only to the extent specifically set forth in writing. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Purchasers, the Company and the
Guarantor. It is understood that your acceptance of this letter on behalf of
each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Company
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.

 

29



--------------------------------------------------------------------------------

    Very truly yours,     Envestnet, Inc.     By:   /s/ Judson Bergman      
Name: Judson Bergman       Title: Chairman and Chief Executive Officer    
Envestnet Asset Management, Inc.     By:  

/s/ Judson Bergman

      Name: Judson Bergman       Title: Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

Accepted as of the date hereof: Goldman Sachs & Co. LLC By:   /s/ Daniel Young  
Name: Daniel Young   Title: Managing Director J.P. Morgan Securities LLC By:  

/s/ Kevin Cheng

  Name: Kevin Cheng   Title: Vice President Morgan Stanley & Co. LLC By:  

/s/ Leslie Kabla

  Name: Leslie Kabla   Title: Vice President

For themselves and on behalf of each of the other Purchasers.



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

   Principal
Amount of
Firm
Securities
to be
Purchased      Principal
Amount of
Optional
Securities
to be
Purchased
if Maximum
Option
Exercised  

Goldman Sachs & Co. LLC

   $ 75,000,000      $ 11,250,000  

J.P. Morgan Securities LLC

     75,000,000        11,250,000  

Morgan Stanley & Co. LLC

     75,000,000        11,250,000  

BMO Capital Markets Corp.

     7,500,000        1,125,000  

BNP Paribas Securities Corp.

     7,500,000        1,125,000  

Credit Suisse Securities (USA) LLC

     7,500,000        1,125,000  

D.A. Davidson & Co.

     7,500,000        1,125,000  

JMP Securities LLC

     7,500,000        1,125,000  

MUFG Securities Americas Inc.

     7,500,000        1,125,000  

Robert W. Baird & Co. Incorporated

     7,500,000        1,125,000  

Stifel, Nicolaus & Company, Incorporated

     7,500,000        1,125,000  

SunTrust Robinson Humphrey, Inc.

     7,500,000        1,125,000  

William Blair & Company, L.L.C.

     7,500,000        1,125,000     

 

 

    

 

 

 

Total

   $ 300,000,000      $ 45,000,000  

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

  (a) Company Supplemental Disclosure Documents:

The Company’s Electronic Investor Presentation, titled:

Empowering Financial Wellness

Investor Presentation

May 2018

 

  (b) Purchaser Supplemental Disclosure Documents: None

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

 

PRICING TERM SHEET

 

Dated May 22, 2018

   STRICTLY CONFIDENTIAL

Envestnet, Inc.

1.75% Convertible Notes due 2023

The information in this pricing term sheet relates to the offering (the
“Offering”) by Envestnet, Inc. (the “Issuer”) of its 1.75% Convertible Notes due
2023 (the “Notes”) and should be read together with the preliminary offering
memorandum dated May 21, 2018 (including the documents incorporated by reference
therein) relating to the Offering (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent that it is inconsistent therewith. Terms used but not defined
herein have the meanings ascribed to them in the Preliminary Offering
Memorandum.

The Notes and the common stock issuable upon conversion of the Notes, if any,
have not been and will not be registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. Accordingly, the Notes are being offered only to persons
reasonably believed to be “qualified institutional buyers” (as defined in Rule
144A under the Securities Act).

 

Issuer:

Envestnet, Inc. (NYSE: ENV)

 

Guarantor:

Envestnet Asset Management, Inc.

 

Securities Offered:

1.75% Convertible Notes due 2023

 

Offering Size:

$300,000,000 aggregate principal amount (or $345,000,000 aggregate principal
amount if the initial purchasers exercise their option to purchase additional
Notes in full)

 

Offering Price:

100% of the principal amount, plus accrued interest, if any, from the Settlement
Date

 

Use of Proceeds:

The Issuer estimates that the net proceeds from the sale of the Notes, after
deducting the initial purchasers’ discounts and offering expenses, will be
approximately $291.3 million or approximately $335.1 million assuming the
initial purchasers exercise their option to purchase additional Notes in full.
The Issuer intends to use a portion of the net proceeds from the Offering to
repay the outstanding principal balance of its Credit Facility. The Issuer
intends to use the remaining net proceeds from the Offering, as well as the
increased amounts available under its Credit Facility, for general corporate
purposes, which may include selective strategic investments through
acquisitions, alliances or other transactions and to opportunistically
repurchase or retire its outstanding 1.75% Convertible Notes due 2019. See “Use
of Proceeds” in the Preliminary Offering Memorandum.

 

Schedule III-1



--------------------------------------------------------------------------------

  Affiliates of certain of the initial purchasers are lenders under the Issuer’s
Credit Facility to be repaid with a portion of the net proceeds from the sale of
the Notes and will receive a ratable portion of the net proceeds from the
Offering.

 

Trade Date:

May 23, 2018

 

Settlement Date:

May 25, 2018

 

Maturity:

June 1, 2023, unless earlier purchased, redeemed or converted

 

Interest Rate:

1.75% per year payable semiannually in arrears in cash

 

Interest Payment Dates:

June 1 and December 1, beginning December 1, 2018

 

Optional Redemption:

The Issuer may not redeem the Notes prior to June 5, 2021. The Issuer may redeem
for cash all or any portion of the Notes, at its option, on or after June 5,
2021 if the last reported sale price of its common stock (the “Common Stock”)
has been at least 130% of the conversion price then in effect for at least 20
trading days (whether or not consecutive) during any 30 consecutive trading day
period (including the last trading day of such period) ending on, and including,
any of the five trading days immediately preceding the date on which the Issuer
provides notice of redemption, at a redemption price equal to 100% of the
principal amount of the Notes to be redeemed, plus accrued and unpaid interest
to, but excluding, the redemption date. No sinking fund is provided for the
Notes, which means that the Issuer is not required to redeem or retire the Notes
periodically.

 

Fundamental Change:

If the Issuer undergoes a “fundamental change” (as defined in the Preliminary
Offering Memorandum under the heading ‘‘Description of the Notes—Fundamental
Change Permits Holders to Require Us to Purchase Notes’’) prior to maturity,
subject to certain conditions, holders may require the Issuer to purchase all or
any portion of their Notes in principal amounts of $1,000 or a multiple thereof.
The fundamental change purchase price will be equal to 100% of the principal
amount of the Notes to be purchased, plus any accrued and unpaid interest to,
but excluding, the fundamental change purchase date. The Issuer will pay the
fundamental change purchase price in cash. See “Description of the
Notes—Fundamental Change Permits Holders to Require Us to Purchase Notes” in the
Preliminary Offering Memorandum.

NYSE Last Reported

Sale Price on May 22, 2018:

$52.55 per share of the Common Stock

 

Initial Conversion Rate:

14.6381 shares of Common Stock per $1,000 principal amount of Notes

 

Initial Conversion Price:

Approximately $68.31 per share of Common Stock

 

Schedule III-2



--------------------------------------------------------------------------------

Conversion Premium:

Approximately 30% above the NYSE Last Reported Sale Price on May 22, 2018

Adjustment to Conversion Rate

upon Conversion in Connection

with a Make-Whole Fundamental

Change or an Optional Redemption:

The following table sets forth the number of additional shares (as defined under
“Description of the Notes—Adjustment to the Conversion Rate Upon Conversion in
Connection with a Make-whole Fundamental Change or an Optional Redemption” in
the Preliminary Offering Memorandum) to be received per $1,000 principal amount
of Notes for each stock price and effective date or redemption notice date set
forth below:

 

     Stock Price  

Effective Date/

Redemption Notice Date

   $52.55      $55.00      $60.00      $65.00      $68.32      $70.00     
$80.00      $90.00      $100.00      $150.00      $200.00      $250.00  

5/25/2018

     4.3913        3.9776        3.2797        2.7352        2.4391       
2.3057        1.6879        1.2808        1.0030        0.4119        0.2254  
     0.1332  

6/1/2019

     4.3913        3.8707        3.1292        2.5582        2.2516       
2.1147        1.4926        1.0976        0.8381        0.3280        0.1815  
     0.1098  

6/1/2020

     4.3913        3.7738        2.9685        2.3589        2.0372       
1.8951        1.2665        0.8887        0.6542        0.2432        0.1377  
     0.0857  

6/1/2021

     4.3913        3.6538        2.7552        2.0905        1.7487       
1.6006        0.9739        0.6313        0.4395        0.1583        0.0934  
     0.0595  

6/1/2022

     4.3913        3.5437        2.4347        1.6751        1.3042       
1.1499        0.5629        0.3098        0.1988        0.0775        0.0480  
     0.0311  

6/1/2023

     4.3913        3.5437        2.0287        0.7466        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000  
     0.0000  

 

  The exact stock prices and effective dates or redemption notice dates may not
be set forth in the table above, in which case:

 

  •   If the stock price is between two stock prices in the table or the
effective date or redemption notice date is between two dates in the table, the
number of additional shares will be determined by a straight-line interpolation
between the number of additional shares set forth for the higher and lower stock
prices and the earlier and later effective dates, as applicable, based on a
365-day year.

 

  •   If the stock price is greater than $250.00 per share (subject to
adjustment in the same manner as the stock prices set forth in the column
headings of the table above), no additional shares will be added to the
conversion rate.

 

  •   If the stock price is less than $52.55 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

Schedule III-3



--------------------------------------------------------------------------------

  Notwithstanding the foregoing, in no event will the conversion rate exceed
19.0294 shares per $1,000 principal amount of Notes, subject to adjustment in
the same manner as the conversion rate as set forth under “Description of the
Notes—Conversion Rate Adjustments” in the Preliminary Offering Memorandum.

 

CUSIP/ISIN:

29404K AC0 / US29404KAC09

 

Joint Book-Running Managers:

Goldman Sachs & Co. LLC

 

  J.P. Morgan Securities LLC

 

  Morgan Stanley & Co. LLC

 

Co-Managers:

BMO Capital Markets Corp.

 

  BNP Paribas Securities Corp.

 

  Credit Suisse Securities (USA) LLC

D.A. Davidson & Co.

JMP Securities LLC

MUFG Securities Americas Inc.

Robert W. Baird & Co. Incorporated

Stifel, Nicolaus & Company, Incorporated

SunTrust Robinson Humphrey, Inc.

William Blair & Company, L.L.C.

This pricing term sheet is intended for the sole use of the person to whom it is
provided by the sender. This pricing term sheet is confidential and is for your
information only and is not intended to be used by anyone other than you. The
information in this pricing term sheet does not purport to be a complete
description of the Notes or the Offering. This pricing term sheet does not
constitute an offer to sell or the solicitation of an offer to buy any Notes in
any jurisdiction to any person to whom it is unlawful to make such offer or
solicitation in such jurisdiction.

The Notes and any shares of Common Stock issuable upon conversion of the Notes
are not transferable except in accordance with the restrictions described under
“Transfer Restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum may be obtained by contacting
Goldman Sachs & Co. LLC, 200 West Street, New York, 10282, Attention: Prospectus
Department, by telephone at (866) 471-2526, by facsimile at (212) 902-9316 or by
email at prospectus-ny@ny.email.gs.com; J.P. Morgan Securities LLC, c/o,
Broadridge Financial Solutions, 1155 Long Island Avenue, Edgewood, New York
11717 or by telephone at (866) 803-9204; or Morgan Stanley & Co. LLC, 180 Varick
Street, 2nd Floor, New York, NY 10014, Attention: Prospectus Department, by
telephone at (866) 718-1649 or by email at prospectus@morganstanley.com.

ANY LEGENDS, DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT
APPLICABLE TO THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR
OTHER NOTICES WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION
BEING SENT VIA BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Schedule III-4



--------------------------------------------------------------------------------

SCHEDULE IV

[PROVIDED SEPARATELY]

 

Schedule IV-1



--------------------------------------------------------------------------------

ANNEX I

[PROVIDED SEPARATELY]

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

[PROVIDED SEPARATELY]

 

Annex II-1



--------------------------------------------------------------------------------

ANNEX III

[PROVIDED SEPARATELY]

 

Annex III-1